         Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 1 of 49




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER ANDRÉ VIALVA                :
Inmate Number 91909-080                 :
U.S. Penitentiary Terre Haute           :
Terre Haute, IN 47802                   :
                                        :
                    Plaintiff           :
                                        :
   v.                                   :      Case Number:
                                        :
WILLIAM P. BARR                         :
Attorney General of the United States   :
U.S. Department of Justice              :
950 Pennsylvania Avenue, NW             :
Washington, D.C. 20530;                 :
                                        :
   and                                  :
                                        :
MICHAEL D. CARVAJAL                     :
Director                                :
Federal Bureau of Prisons               :
U.S. Department of Justice              :
320 First Street, NW                    :
Washington, D.C. 20534;                 :
                                        :
   and                                  :

TIMOTHY J. SHEA                         :
Acting Administrator                    :
Drug Enforcement Administration         :
U.S. Department of Justice              :
800 K Street, NW                        :
Suite 500                               :
Washington, D.C. 20001;                 :
                                        :
   and                                  :
                                        :
JEFFREY E. KRUEGER                      :
Regional Director                       :
Federal Bureau of Prisons               :
North Central Region                    :
U.S. Department of Justice              :
400 State Avenue, Suite 800             :
Kansas City, KS 66101;                  :
                                        :
         Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 2 of 49




   and                                  :
                                        :
NICOLE C. ENGLISH                       :
Assistant Director                      :
Health Services Division                :
Federal Bureau of Prisons               :
U.S. Department of Justice              :
320 First Street, NW                    :
Washington, D.C. 20534;                 :
                                        :
   and                                  :
                                        :
DONALD W. WASHINGTON                    :
Director                                :
United States Marshals Service          :
1215 S. Clark Street                    :
Arlington, VA 22202;                    :
                                        :
   and                                  :
                                        :
T.J. WATSON                             :
Complex Warden                          :
U.S. Penitentiary Terre Haute           :
4700 Bureau Road South                  :
Terre Haute, IN 47802;                  :
                                        :
   and                                  :
                                        :
WILLIAM E. WILSON, M.D.                 :
Clinical Director                       :
U.S. Penitentiary Terre Haute           :
4700 Bureau Road South                  :
Terre Haute, IN 47802;                  :
                                        :
   and                                  :

STEPHEN M. HAHN, M.D.                   :
Commissioner of Food and Drugs          :
U.S. Food and Drug Administration       :
10903 New Hampshire Ave.                :
Silver Spring, MD 20993;                :
                                        :
   and                                  :
                                        :
JOHN DOES I-X,                          :
                                        :
         Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 3 of 49




In Their Official Capacities;           :
                                        :
              Defendants.               :
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 4 of 49




                                          COMPLAINT

       Plaintiff Christopher André Vialva respectfully requests this Court consolidate this

complaint with In the Matter of the Federal Bureau of Prisons’ Execution Protocol Cases, Lead

Case: Roane et al v. Barr, Case No. 19-mc-0145-TSC (D.D.C.) (“Execution Protocol Cases”).

I.     NATURE OF ACTION

       1.      Plaintiff Christopher Vialva brings this action seeking injunctive and declaratory

relief for: (a) violations and threatened violations of his right to due process under the Fifth

Amendment of the U.S. Constitution; (b) violations and threatened violations of his right to be free

from cruel and unusual punishment under the Eighth Amendment of the U.S. Constitution; (c)

violations and threatened violations of his right of access to counsel and the courts under the First,

Fifth, and Sixth Amendments of the U.S. Constitution; and (d) violations and threatened violations

of the Administrative Procedure Act, 5 U.S.C. § 551 et seq. (“APA”), the Federal Death Penalty

Act, 18 U.S.C. § 3591 et seq. (“FDPA”), the Food, Drug, and Cosmetic Act 21, U.S.C. § 301 et

seq. (“FDCA”), and the Controlled Substances Act, 21 U.S.C. § 801 et seq. (“CSA”).

       2.      Plaintiff Mr. Vialva was sentenced to death pursuant to the FDPA. Defendants

include the individuals who are charged with carrying out Mr. Vialva’s death sentences.

       3.      On July 25, 2019, the United States Department of Justice (“DOJ”) announced that

executions of federal prisoners, including Mr. Vialva, will be administered by the Federal Bureau

of Prisons (“BOP”) using a revised addendum to the BOP Execution Protocol (the “2019

Addendum”) released the same day. The 2019 Addendum, see Exhibit 1, provides that all federal

executions will be conducted via a uniform procedure utilizing intravenous injection of five grams

of Pentobarbital Sodium (“pentobarbital”), a controlled substance under the CSA.

       4.      On November 13, 2019, the DOJ publicly filed the Administrative Record, which

included a revised BOP Execution Protocol that replaced the prior version. See Exhibit 2. (The
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 5 of 49




new BOP Execution Protocol announced by the DOJ and the 2019 Addendum are sometimes

referred to herein collectively as the “2019 Protocol.”)

       5.      Upon information and belief, Defendants intend to carry out the execution of Mr.

Vialva pursuant the 2019 Protocol, and, as required under the 2019 Protocol, the execution will be

administered at the United States Penitentiary in Terre Haute, Indiana (“USP Terre Haute”).

       6.      The sentences of Mr. Vialva are final.

       7.      As described more fully below, the implementation and use of the 2019 Protocol

violates Mr. Vialva’s rights under the First, Fifth, Sixth, and Eighth Amendments of the U.S.

Constitution, and violates the APA, the FDPA, the FDCA, and the CSA.

       8.      Accordingly, Mr. Vialva seeks the following relief in this action: (a) a preliminary

and permanent injunction preventing the Defendants from executing him pursuant the 2019

Protocol; (b) an order declaring that the implementation or use of the 2019 Protocol violates Mr.

Vialva’s rights under the First, Fifth, Sixth, and Eighth Amendments of the U.S. Constitution; (c)

an order declaring that the adoption and use of the 2019 Protocol violates the APA, the FDPA, the

FDCA, and the CSA; and (d) any such other equitable relief as this Court deems just and proper.

       9.      The claims in this Complaint are cognizable under the constitutional and statutory

grounds identified herein and described in more detail below. This action is not, and should not be

treated as, a successor habeas corpus petition. Mr. Vialva is not challenging through this action the

validity of his convictions or death sentences. Rather, Mr. Vialva asserts that the 2019 Protocol,

by which—upon information and belief—his execution is to be implemented, violates the

Constitution, the APA, the FDPA, the FDCA, the CSA, and other applicable laws.

II.    PARTIES

       10.     Plaintiff Christopher André Vialva is a citizen of the United States and a resident

of the State of Texas. He is an inmate sentenced to death and is in the custody of the Defendants,


                                                 2
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 6 of 49




under the control and supervision of the BOP. The BOP is a department of the DOJ. Mr. Vialva is

confined in USP Terre Haute. If Mr. Vialva’s capital convictions and/or sentences of death are not

overturned in another judicial proceeding or through executive clemency, the Defendants will

execute him in the “death house,” a unit located on the grounds of USP Terre Haute, which is

controlled and operated by the Defendants.

       11.     Defendant William P. Barr is the Attorney General of the United States. Mr. Vialva

was remanded into the Attorney General’s custody upon his convictions and the imposition of his

death sentences. Under the 2019 Protocol, Attorney General Barr is the executive responsible for

carrying out sentences of death against federal prisoners. Attorney General Barr is sued here in his

official capacity for the purpose of obtaining declaratory and injunctive relief.

       12.     Defendant Michael D. Carvajal is the Director of the United States Bureau of

Prisons. As such, he is charged with prescribing and directing the promulgation of rules and

regulations for the BOP, including the rules and regulations for the conduct of prison operations

and, under the 2019 Protocol, execution procedures. Mr. Carvajal is sued here in his official

capacity for the purpose of obtaining declaratory and injunctive relief.

       13.     Defendant Timothy J. Shea is the Acting Administrator of the U.S. Drug

Enforcement Administration (“DEA”). In that role, Mr. Shea is responsible for overseeing all

controlled substances, including pentobarbital (a Schedule II drug under the CSA). Mr. Shea is

sued here in his official capacity for the purpose of obtaining declaratory and injunctive relief.

       14.     Defendant Jeffrey E. Krueger is the Regional Director of the North Central Region

of the BOP. Mr. Krueger is responsible for operations at USP Terre Haute, and plays a role in the

promulgation of rules and regulations for USP Terre Haute, including rules and regulations for the




                                                  3
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 7 of 49




conduct of prison operations and executions. Mr. Krueger is sued here in his official capacity for

the purpose of obtaining declaratory and injunctive relief.

       15.     Defendant Nicole C. English is the Acting Assistant Director, Health Services

Division, of the BOP. Ms. English is responsible for overseeing the provision of medical care to

prisoners at all BOP facilities, including USP Terre Haute, and for promulgating and implementing

BOP policies with respect to medical care provided by the BOP. Ms. English is sued here in her

official capacity for the purpose of obtaining declaratory and injunctive relief.

       16.     Defendant Donald W. Washington is the Director of the U.S. Marshals Service

(“USMS”) and is responsible for all agency operations. Under Section 3596 of the FDPA, a U.S.

Marshal “shall supervise implementation” of Mr. Vialva’s death sentences “in the manner

prescribed by the law of the State in which the sentence is imposed.” Mr. Washington is sued here

in his official capacity for the purpose of obtaining declaratory and injunctive relief.

       17.     Defendant T.J. Watson is the Complex Warden of USP Terre Haute. Mr. Watson

is responsible for the management, oversight and operations at USP Terre Haute, including the

oversight and implementation of executions. Mr. Watson is sued here in his official capacity for

the purpose of obtaining declaratory and injunctive relief.

       18.     Defendant William E. Wilson, M.D., is the Clinical Director at USP Terre Haute.

In that position, he is responsible for overseeing the provision of medical care to prisoners at that

facility. Dr. Wilson is sued here in his official capacity for the purpose of obtaining declaratory

and injunctive relief.

       19.     Defendant Stephen M. Hahn, M.D., is the Commissioner of Food and Drugs at the

U.S. Food and Drug Administration (“FDA”). As Commissioner, Defendant Hahn is responsible

for overseeing drugs that are regulated by the FDA and that otherwise fall under the FDCA, 21




                                                  4
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 8 of 49




U.S.C. § 301 et seq., including compounded and non-compounded pentobarbital. Dr. Hahn is sued

here in his official capacity for the purpose of obtaining declaratory and injunctive relief.

        20.     The Defendants identified in Paragraphs 12, 14-18 above will be referred to below

as the “BOP Defendants.”

        21.     Defendants John Does I - X (the “John Doe Defendants”) are employed by, or have

contracted with, the BOP to provide consultations for, prepare for, and/or carry out Mr. Vialva’s

execution. Mr. Vialva does not know the identities of these individuals and none of the Defendants

have revealed their identities. To the extent the John Doe Defendants are federal government

employees, they are sued here in their official capacities for the purpose of obtaining declaratory

and injunctive relief.

        22.     Upon information and belief, unless preliminarily and permanently enjoined, the

BOP Defendants will act in their respective official capacities and under the authority of federal

law in executing Mr. Vialva, in violation of his constitutional and/or statutory rights. The foregoing

allegation applies to the John Doe Defendants to the extent they are federal government employees.

III.    JURISDICTION AND VENUE

        23.     This Court has jurisdiction over this matter pursuant 28 U.S.C. § 1331 and 28

U.S.C. § 1343 because this action arises and seeks relief under the laws and Constitution of the

United States, specifically, the First, Fifth, Sixth, and Eighth Amendments of the U.S. Constitution,

the APA, 5 U.S.C. §§ 702-706, 28 U.S.C. § 2201 (declaratory relief), and 28 U.S.C. § 2202

(injunctive relief).

        24.     Venue is proper under 28 U.S.C. § 1391(b)(2) because the BOP headquarters is in

this District and a substantial part of the events giving rise to the claims made herein by Mr. Vialva,

including the formulation and authorization of the 2019 Protocol, took place and continue to take

place in this District.


                                                  5
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 9 of 49




IV.    FACTUAL BACKGROUND

       A.      Prior Criminal Proceedings

       25.     Mr. Vialva was convicted of two counts of first degree murder within the special

territorial jurisdiction of the United States, one count of carjacking resulting in death, and

conspiracy to commit first degree murder in the United States District Court for the Western

District of Texas, Waco Division. On June 13, 2000, the jury recommended the death penalty.

Immediately following the jury’s decision, Judge Walter Smith imposed death sentences for the

first degree murder and carjacking counts. The United States Court of Appeals for the Fifth Circuit

affirmed the convictions and sentences on direct appeal July 19, 2002. On June 16, 2003, the

Supreme Court denied Mr. Vialva’s petition for a writ of certiorari.

       26.     On June 14, 2004, Mr. Vialva filed a Motion to Vacate, Set Aside, or Correct

Sentence pursuant Title 28, United States Code, Section 2255, accompanied by associated motions

for discovery and ancillary relief. In Mr. Vialva’s eleventh ground for relief, he asserted the

protocols that applied to executions of federal prisoners violated the Eighth Amendment’s

prohibition against cruel and unusual punishment. The district court denied all claims and pending

motions without a hearing and summarily denied a Certificate of Appealability on all issues. The

Fifth Circuit’s rules restrict briefing to the question of whether reasonable jurists would disagree

that a Certificate of Appealabilty should issue. On August 11, 2014, the Fifth Circuit denied Mr.

Vialva’s applications for Certificates of Appealability. The Supreme Court denied Mr. Vialva’s

petition for a writ of certiorari February 29, 2016.

       27.     On October 13, 2017, Mr. Vialva filed a motion for relief pursuant Rule 60(b),

Federal Rules of Civil Procedure. The district court construed the pleading as a second or

successive motion pursuant Section 2255, dismissed it for lack of jurisdiction, and concluded no

Certificate of Appealability should issue. The Fifth Circuit denied Mr. Vialva’s request for a


                                                  6
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 10 of 49




Certificate of Appealability. The Supreme Court denied Mr. Vialva’s petition for a writ of

certiorari January 13, 2020.

       B.      The History of the Federal Lethal Injection Protocol

       28.     Beginning in 1937, Congress required federal executions to be conducted in the

manner prescribed by the state of conviction. See 50 Stat. 304 (formerly 18 U.S.C. § 542 (1937)),

recodified as 62 Stat. 837 (formerly 18 U.S.C. § 3566) (the “1937 Act”). Upon information and

belief, the USMS supervised the implementation of federal executions pursuant the 1937 Act.

       29.     The death penalty was briefly held unconstitutional. See Furman v. Georgia, 408

U.S. 238 (1972). The Supreme Court’s decision in Gregg v. Georgia, 428 U.S. 153 (1976),

reaffirmed the constitutionality of the death penalty.

       30.     In 1984, Congress repealed the 1937 Act, leaving the federal government without

a mechanism for carrying out executions. In 1988, Congress passed the Anti-Drug Abuse Act,

which reinstated the death penalty for certain federal crimes but did not specify a procedure for

implementation.

       31.     On November 30, 1992, the DOJ published a proposed rule seeking to “establish[]

procedures” for carrying out federal death-penalty sentences. Implementation of Death Sentences

in Federal Cases, 57 Fed. Reg. 56,536 (Nov. 30, 1992) (to be codified at 28 C.F.R. pt. 26). The

DOJ received and considered comments from (among others) medical associations, physicians,

criminal defense attorneys, and advocates for prisoners’ rights.

       32.     On February 18, 1993, the DOJ issued a set of regulations, referred to as the “Final

Rule,” that purported to establish a protocol for carrying out the executions of prisoners “sentenced

to death for commission of an offense described in any federal statute.” 28 C.F.R. § 26.1. The Final

Rule provided that executions would take place at a federal prison by “intravenous injection of a

lethal substance.” Id. § 26.3(a)(4). The Final Rule provided little detail about the manner of


                                                 7
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 11 of 49




execution and did not identify the drug or drugs to be used in executions. In addition, the Final

Rule did not provide for any role for the USMS in connection with the implementation of death

sentences.

       33.     In 1994, Congress enacted the FDPA, establishing that federal death sentences shall

be implemented as follows:

       When the [death] sentence is to be implemented, the Attorney General shall release
       the person sentenced to death to the custody of a United States marshal, who shall
       supervise implementation of the sentence in the manner prescribed by the law of
       the State in which the sentence is imposed.

18 U.S.C. § 3596(a). The FDPA superseded the Final Rule and once again assigned to the USMS

sole responsibility and authority to supervise the implementation of federal death sentences.

       34.     The FDPA provides only one exception to this “law of the State” requirement: “If

the law of the State does not provide for implementation of a sentence of death, the court shall

designate another State, the law of which does provide for the implementation of a sentence of

death, and the sentence shall be implemented in the latter State in the manner prescribed by such

law.” 18 U.S.C. § 3596(a). The FDPA therefore does not provide or contemplate the establishment

of a separate, uniform federal execution protocol or procedure.

       35.     The FDPA also does not grant any authority to the BOP to create a uniform federal

execution protocol, set execution dates, times, or places, or administer executions.

       36.     Following enactment of the FDPA in 1994, there were several legislative attempts,

all supported by the DOJ and the BOP, to amend the FDPA to eliminate the requirement that death

sentences be implemented “in the manner prescribed by the law of the State in which the sentence

is imposed,” and, instead, grant authority to the BOP to devise and implement procedures and

protocols for the executions of prisoners sentenced under the FDPA. All of those efforts failed.

None of the proposed amendments to the FDPA were enacted by Congress, and the FDPA



                                                 8
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 12 of 49




continues to require the federal government to carry out executions in the manner prescribed by

the law of the state in which the prisoner’s sentence was imposed and continues to assign sole

authority and responsibility to the USMS to supervise the implementation of federal death

sentences.

       37.     In 2004, the DOJ, without notice or comment, adopted a new BOP Execution

Protocol for carrying out federal death penalty sentences (the “2004 Protocol”). The 2004 Protocol

included additional detail about how executions would be administered, but was silent about the

drug or drugs to be used in executions.

       38.     While litigation regarding the then-current protocol was pending, the BOP updated

the 2004 Protocol by issuing addenda in 2007 and 2008 (the “2008 Addendum”). The 2008

Addendum specified that executions would be carried out using three drugs: sodium pentothal,

pancuronium bromide, and potassium chloride. (The 2004 Protocol and 2008 Addendum will

collectively be referred to as the “2008 Protocol.”)

       39.     In May 2011, the BOP announced that it did not have the drugs necessary to

implement the 2008 Protocol and was considering revisions to the execution protocol. After the

announcement by the BOP that it was unable to implement the 2008 Protocol, the ongoing

litigations were stayed. For the next eight years, the DOJ submitted quarterly status reports

indicating that protocol revisions were ongoing.

       40.     On July 25, 2019, the DOJ issued a press release announcing the scheduling of five

executions: three within a single week in December 2019, and another two during a single week

in January 2020, all to be carried out at USP Terre Haute.




                                                   9
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 13 of 49




       41.     On the same day, the DOJ announced that, at the direction of Attorney General

Barr, the BOP had adopted the 2019 Addendum. The 2019 Addendum replaced the previous

three-drug procedure with a procedure using a five-gram dose of pentobarbital.

       42.     On November 13, 2019, the BOP publicly filed the Administrative Record,

including a revised execution protocol (the 2019 Protocol) which replaced the 2008 Protocol. (The

Administrative Record was supplemented twice thereafter.) The 2019 Protocol included the 2019

Addendum and also removed key provisions that had been included in the 2008 Protocol, including

a detailed plan for responding to unexpected occurrences during executions.

       43.     The 2019 Protocol, including the 2019 Addendum, constitute DOJ/BOP

“statement[s] of general or particular applicability and future effect designed to implement,

interpret, or prescribe law or policy or describing the organization, procedure, or practice

requirements of an agency.” 5 U.S.C. § 551(4). They are therefore “rule[s],” as defined by the

APA. Id.

       44.     The 2019 Protocol was adopted by the BOP and the DOJ without any advance

notice to Mr. Vialva or the public. Between the BOP’s May 2011 announcement that it was unable

to implement the 2008 Protocol and the July 25, 2019 announcement of the 2019 Addendum and

five execution dates, neither the DOJ nor the BOP provided any information to the public about

the 2019 Protocol, the 2019 Addendum, or any of the other processes or details of any revisions to

the execution protocol that were planned or under discussion or consideration.

       45.     Neither the DOJ nor the BOP followed the applicable rule-making process under

the APA, which requires an agency to publish proposed rules in advance of adoption and allows

the public an opportunity to comment on such policy changes before they are put into place. See,

e.g., 5 U.S.C. § 553.




                                               10
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 14 of 49




       C.      The 2019 Protocol

               1.      The 2019 Protocol Violates Applicable Law.

       46.     The FDPA expressly provides that a “United States marshal . . . shall supervise

implementation of the sentence in the manner prescribed by the law of the State in which the

sentence is imposed.” 18 U.S.C. § 3596(a).

       47.     The 2019 Protocol flouts that Congressional directive and violates the FDPA by

purporting to establish and implement for all federal executions a separate and uniform federal

execution protocol that, upon information and belief, does not follow and is materially different

from the manner prescribed by the law of Texas, the State in which Mr. Vialva’s sentences were

imposed. Upon information and belief, Defendants will utilize the procedures identified in the

2019 Protocol, instead of the procedures deemed binding by the law of Texas, the State where Mr.

Vialva was sentenced. In the alternative, to the extent the Court finds that the 2019 Protocol grants

Defendants the discretion to change or depart from the procedures laid out in the 2019 Protocol in

order to implement executions in the manner prescribed by the laws of the States, Defendants have

failed to provide notice of which State’s procedure they will follow and what changes they will

make to comply with the binding law of that State.

       48.     The 2019 Protocol also violates the FDPA by purporting to delegate to the BOP the

responsibility to supervise implementation of death sentences, a responsibility expressly reserved

and assigned by Congress to the USMS. Moreover, despite the FDPA’s specific assignment of

responsibility to the USMS to supervise the implementation of several death sentences, upon

information and belief, the USMS had no meaningful role or participation in the creation or

preparation of the 2019 Protocol. Execution Protocol Cases, Doc. #92 ¶ 61 (“Execution Protocol

Cases Amd. Compl.”).




                                                 11
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 15 of 49




       49.      The CSA makes it unlawful to “dispense” any “controlled substance” except

pursuant a valid prescription “issued for a legitimate medical purpose” by a practitioner who is

registered pursuant the statute and is “acting in the usual course of his professional practice.” 21

U.S.C. §§ 822, 829, 841(a)(1); 21 C.F.R. § 1306.04(a). In addition, regulations promulgated by

the DEA provide that every person who “dispenses” a “controlled substance” is required to obtain

a registration, and that the DEA Administrator “shall deny” an application for registration unless

the issuance of a registration is “required” under the CSA. 21 C.F.R. § 1301.35.

       50.      Upon information and belief, Defendants have confirmed that they do not intend to

obtain a prescription for the pentobarbital they intend to use for upcoming executions. Execution

Protocol Cases Amd. Compl. ¶ 63.

       51.      The 2019 Protocol violates the CSA because it requires the dispensing and

administration of pentobarbital (a Schedule II controlled substance) without a valid prescription

for no legitimate medical purpose, by persons who are not acting in the course of professional

practice and/or who lack a valid registration, and by not requiring the persons who will dispense

the pentobarbital to apply for a registration.

       52.      The FDCA, which applies to drugs used in lethal injection executions, conditions

the dispensing of FDA-approved drugs such as pentobarbital upon either (a) “a written prescription

of a practitioner licensed by law to administer such drug,” or (b) “an oral prescription of such

practitioner which is reduced promptly to writing and filed by the pharmacist.” 21 U.S.C. §

353(b)(1)(B).

       53.      A prescription must be a “bona fide order” reflecting a genuine practitioner-patient

relationship. United States v. Nazir, 211 F. Supp. 2d 1372, 1375 (S.D. Fla. 2002). It directs “the

preparation and administration of a medicine, remedy, or drug for a real patient who actually needs




                                                 12
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 16 of 49




it after some sort of examination or consultation by a licensed doctor—and does not include pieces

of paper by which physicians are directing the issuance of a medicine, remedy, or drug to patients

who do not need it, persons they have never met, or individuals who do not exist.” Id.

       54.     The 2019 Protocol violates the FDCA because it requires the dispensing and

administration of pentobarbital and/or compounded pentobarbital without a valid medical

prescription. Medical prescriptions are available for pentobarbital and/or compounded

pentobarbital as evidenced by the fact that two of the five states whose methods Defendants relied

on in crafting the 2019 Protocol utilize such prescriptions.

       55.     The FDCA also prohibits compounding of a drug that is “essentially a copy of one

or more approved drugs.” 21 U.S.C. § 353b(a)(5). Upon information and belief, the compounded

pentobarbital Defendants intend to use to execute Mr. Vialva is “essentially a copy” of, is

“identical or nearly identical to,” and contains a “bulk drug substance” contained in,

FDA-approved pentobarbital, including Nembutal and generic products. 21 U.S.C. §

353b(d)(2)(A)-(B).

       56.     The 2019 Protocol violates the FDCA because FDA-approved pentobarbital,

including Nembutal and generic products, are marketed and commercially available drug products

under the FDCA.

       57.     Under the APA, any agency action that is “not in accordance with [the] law,” “in

excess of statutory jurisdiction, authority, or limitations,” “contrary to constitutional right, power,

privilege, or immunity,” or taken “without observance of procedure required by law” must be set

aside. 5 U.S.C. § 706(2)(A)-(D).

       58.     The 2019 Protocol violates the FDPA, the CSA, and the FDCA, is thus “not in

accordance with [the] law,” and under the APA must be set aside. In addition, the 2019 Protocol




                                                  13
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 17 of 49




violates the APA because the DOJ and the BOP failed to provide advance notice or opportunity

for the public to comment upon the 2019 Protocol prior to its promulgation, and its adoption was

not the product of reasoned decision-making.

               2.     Issues with Pentobarbital.

       59.     The 2019 Protocol provides that “[t]he lethal substances to be utilized in federal

lethal injections shall be Pentobarbital Sodium.” 2019 Addendum, ¶ C. The 2019 Protocol further

provides that executions will be administered using two syringes each containing “2.5 grams of

Pentobarbital Sodium in 50 mL of diluent,” and a third syringe containing “60 mL of saline flush.”

Id. ¶ H.

       60.     Pentobarbital is a barbiturate that affects the activity of the brain and nervous

system. It is clinically indicated for use as a pre-anesthetic, a sedative, and for treatment of

brain-swelling, seizures, and insomnia.

       61.     Barbiturates such as pentobarbital “do not guarantee lack of consciousness.” See

Exhibit 3, Execution Protocol Cases, Decl. of Gail Van Norman, M.D., Doc. #24 at 7 (“Van

Norman Decl.”). Pentobarbital produces only unresponsiveness, not unconsciousness or lack of

awareness, so prisoners given a five-gram dose of pentobarbital will remain sensate and feel the

effects of the execution. “[E]ven when the patients appear to be unconscious by all clinical

measures and are unresponsive, . . . consciousness will permit extreme pain and suffering during

the execution process.” Id.

       62.     Pentobarbital has a high alkaline pH of approximately 9.5, significantly higher than

normal blood pH. Defendants’ supplies of pentobarbital, to the extent they have been analyzed and

disclosed, show even higher pH readings, specifically, 9.91, 10.0, 10.03, 10.3, and 10.12. See

Exhibit 4, Execution Protocol Cases, Decl. of Mark Edgar, M.D., Doc. #26-12 at 19 (“Edgar

Decl.”).


                                                14
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 18 of 49




       63.     As a result of pentobarbital’s high pH level, injection of a high dose of pentobarbital

(including five grams as required by the 2019 Protocol) will cause “flash” or non-cardiogenic

pulmonary edema “virtually instantaneous[ly].” Van Norman Decl. at 33. Flash pulmonary edema

results from the “direct toxic/caustic damage to the lung capillaries as extremely high

concentrations of barbiturates (which are highly alkaline and caustic) make physical contact with

the lung and capillary surfaces, causing immediate leakage of fluid through the damaged

capillaries into the lungs.” Id. at 32; see also Edgar Decl. at 19-20. Flash or non-cardiogenic

pulmonary edema is distinguished from cardiogenic pulmonary edema, which occurs much more

gradually when fluid backs up in the lungs as a result of heart failure. See Edgar Decl. at 3.

       64.     Flash pulmonary edema will produce “foam or froth in the small/lower or

large/upper airways (bronchi and trachea) resulting from the mixture of air, edema fluid, and

pulmonary surfactant (a detergent-like secretion normally present in the airspaces).” Edgar Decl.

at 4. As a result, flash pulmonary edema causes “obstruction or partial obstruction of the upper

airway due to effects of barbiturates on respiratory centers in the brain, or due to laryngospasm (a

spasmodic, involuntary closure of the larynx) while respiratory efforts continue against the

obstruction or partial obstruction, ‘sucking’ fluids from the capillaries into the lung air spaces”—

a mechanism known as “negative pressure pulmonary edema.” Van Norman Decl. at 32.

Pulmonary edema may also result from “acute left heart failure due to direct toxic effects of

barbiturates on the heart, leading to ‘backing up’ of blood into the lungs.” Id.

       65.     The experience of acute pulmonary edema prior to the loss of consciousness

“produces sensations of drowning and asphyxia,” and therefore, “the experience of this condition

in an inmate who was still sensate would result in extreme pain, terror and panic,” Edgar Decl. at

21, feelings made “more frightening by being positioned lying flat in restraints,” “which




                                                 15
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 19 of 49




aggravates the noxious sensations of pulmonary edema.” Id. at 22. Pulmonary edema causes an

“excruciating” experience comparable to death by drowning.

       Not being able to breathe during drowning or asphyxiation is one of the most
       powerful, excruciating feelings known to man. It is nearly impossible for most
       untrained human beings to hold their breath voluntarily for more than 1 minute. In
       less than 60 seconds, sensations of asphyxia and compulsion to breathe appear and
       rapidly overwhelm the brain. Panic and terror, and the attempt to fight take over.
       Even human beings who are underwater will reach such a level of agony that they
       will be compelled to take a “breath” within about 1 minute. This is the sensation
       that is deliberately elicited in “the enhanced interrogation technique” called
       waterboarding, which is defined by the European Court of Human Rights as a form
       of torture.

Van Norman Decl. at 34 (emphasis omitted).

       66.     “Flash” or “acute” pulmonary edema occurs in the “vast majority, if not all” of

pentobarbital executions. Van Norman Decl. at 31.

       67.     Flash pulmonary edema occurs “virtually immediately during and after high-dose

barbiturate injection,” and well within the time frame for pentobarbital to carry out its peak effects

on the brain. Van Norman Decl. at 36. It is therefore “extremely likely” that prisoners executed

with pentobarbital will experience sensations of drowning and suffocation when they die. Id. It is

likewise “extremely likely” that prisoners who are injected with five grams of pentobarbital under

the 2019 Protocol will remain “capable of feeling pain, terror, and suffocation.” Id. at 7. And it is

a “virtual medical certainty that most, if not all, prisoners will experience excruciating suffering,

including sensations of drowning and suffocation, as a result of [the] effect of IV injection of 5

grams of pentobarbital.” Id.

       68.     A review of over two dozen autopsy reports confirms that it is a “virtual medical

certainty” that most, if not all, prisoners executed with a single dose of pentobarbital, as is

contemplated by the 2019 Protocol, experienced “immediate, flash pulmonary edema,” which is

not a normal autopsy finding. Van Norman Decl. at 36. Prisoners’ autopsy reports also confirmed



                                                 16
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 20 of 49




the presence of moderate to severe pulmonary edema, “many with fluid filling their major

airways.” Id. at 35. The presence of froth, foam or fluid in the airways indicated the onset of flash,

non-cardiogenic pulmonary edema (not cardiogenic pulmonary edema) caused by “immediate

toxic damage to the pulmonary capillaries by the” pentobarbital, id. at 35-36, and further indicated

that the prisoners continued to breathe after the onset of the edema—as demonstrated by the mixing

of edema-fluid and air. Id. at 36; see also Edgar Decl. at 18, 20.

       69.     Witness reports of executions also confirm that prisoners who were executed with

a single dose of pentobarbital were sensate and continued to breathe after the onset of the edema,

and, before losing consciousness, experienced acute symptoms of pulmonary edema, including

burning sensations, labored breathing, gasping, and other signs of severe pain and respiratory

distress. See Edgar Decl. at 19-21.

       70.     Based on the foregoing, there is “an extremely high risk” that the 2019 Protocol

will “caus[e] prisoners severe pain, and is virtually certain to cause prisoners excruciating suffering

through their awareness of the sensations of suffocation and drowning caused by pulmonary

edema.” Van Norman Decl. at 6-8.

       71.     The 2019 Protocol lacks sufficient detail and important requirements and

safeguards to ensure that the pentobarbital Defendants obtain for use in executions will meet

minimum standards of purity and potency and function as intended. The problems attendant to the

use of pentobarbital in executions are made significantly worse if the drug is contaminated, impure,

sub-potent, or otherwise does not meet minimum standards of purity and potency, including

pentobarbital that has expired, is past its “beyond use date,” or has failed established quality control

measures.




                                                  17
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 21 of 49




        72.     Under those conditions, the pentobarbital “would not have the pharmacological

effect as expected, potentially leading to the prisoner’s prolonged suffering as a result.” See Exhibit

5, Execution Protocol Cases, Decl. of Michaela Almgren, Pharm.D., M.S.Doc. #26-15 at 8

(“Almgren Decl.”). Accordingly, the lack of requirements and safeguards in the 2019 Protocol

materially and foreseeably increase the likelihood that prisoners will suffer severe pain and serious

harm during executions.

                a.      The 2019 Protocol contains no provisions, requirements, criteria, or

safeguards regarding the methods for obtaining, storing, mixing, and appropriately labeling the

pentobarbital; the chain of custody for the pentobarbital; or the minimum qualifications and

expertise required for the person who will be determining the concentration, dosage, and rate of

infusion to give. As to those crucial points, it instead provides unfettered discretion without even

the criteria to guide the exercise of that discretion.

                b.      The 2019 Protocol does not require or allow for the consideration of the

prisoner’s unique physical health and medical conditions and history as part of the determination

of the appropriate dosage to be used. Rather, the 2019 Protocol fixes the same dosage to be used

in every execution. See 2019 Addendum, ¶ H.

                c.      The 2019 Protocol contains no provisions, requirements, criteria, or

safeguards regarding the form and provenance of the pentobarbital to be used (manufactured,

FDA-approved, compounded, imported, etc.).

                d.      The 2019 Protocol contains no provisions, requirements, criteria, or

safeguards regarding testing of the pentobarbital to be used in executions to ensure, at a minimum,

its identity, purity, and potency. Nor does the 2019 Protocol contain any requirements or




                                                   18
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 22 of 49




safeguards to ensure that pentobarbital that fails any quality assurance testing will not be used in

any execution.

                 e.     The 2019 Protocol also lacks any requirement that the results of any testing

the BOP elects to undertake are communicated promptly and prior to the execution to condemned

prisoners facing execution and their counsel. These are not abstract concerns. The pentobarbital

prepared for use in the executions scheduled for December 2019 failed quality assurance testing

on or around December 3, 2019, but upon information and belief, Defendants informed neither the

plaintiffs in the ongoing litigation nor this (or any other) Court of that failure. Execution Protocol

Cases Amd. Compl. ¶ 85 § e. Upon information and belief, Defendants have further revealed that

none of their lethal injection drugs had passed quality assurance testing at the time of the first

scheduled execution, but intended to proceed regardless, had its injunction been lifted. Id.

       73.       For the foregoing reasons, the 2019 Protocol “will subject executed prisoners to

severe pain and suffering, when they remain conscious and aware prior to their deaths.” Van

Norman Decl. at 6-7.

                 3.     Issues with Compounded Pentobarbital.

       74.       Upon information and belief, the BOP has advised the plaintiffs in the ongoing

litigation that it has obtained pentobarbital active pharmaceutical ingredient (“API”) from a

domestic manufacturer, has identified a compounding pharmacy to store the API and compound

an injectable form of the drug, and currently intends to use compounded pentobarbital to

administer executions. Execution Protocol Cases Amd. Compl. ¶ 87.

       75.       The 2019 Protocol lacks sufficient detail and important requirements and

safeguards to ensure that compounded pentobarbital used in executions meets minimum standards

of purity and potency. Use of contaminated, impure, or sub-potent compounded pentobarbital




                                                 19
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 23 of 49




materially and foreseeably increases the likelihood that prisoners will suffer severe pain and

serious harm during executions. See Almgren Decl. at 7-8.

       76.     Compounded drugs are not FDA-approved and are subject to less rigorous

regulation and oversight relating to the identity, purity, and potency of the drug. For these reasons,

there is a substantial risk that compounded drugs will be contaminated, handled improperly or

suffer from quality issues, the most common and concerning of which is lack of potency.

       77.     Upon information and belief, the BOP has stated that the compounding facility that

will produce pentobarbital for federal executions is a registered outsourcing facility pursuant

section 503B of the FDCA, 21 U.S.C. § 353b, but the DEA has advised that the facility is not a

compounding pharmacy, but rather a dosage manufacturer. Execution Protocol Cases Amd.

Compl. ¶ 85 § e.

       78.     This confusion is made worse by the fact that the 2019 Protocol contains no

provisions, requirements, criteria, or safeguards to ensure verification that the API supplier and

compounding pharmacy are qualified, experienced, properly licensed, and have a satisfactory

regulatory track record.

       79.     Upon information and belief, the Office of the Attorney General advised that the

chosen compounding facility had no previous experience compounding pentobarbital, Execution

Protocol Cases Amd. Compl. ¶ 92, raising quality concerns given the technical complexity of

compounding the drug properly. Almgren Decl. at 2-4. But Defendants have provided no

additional information about the process and criteria for vetting and selecting the supplier of the

API or the compounding pharmacy, including sufficient information to verify they are qualified,

experienced, properly licensed, adhere to appropriate standards and practices, and have a

satisfactory regulatory record.




                                                 20
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 24 of 49




       80.     Compounding of pentobarbital is a complex and highly specialized process that

requires specialized equipment, numerous pharmaceutical-grade ingredients, chemical

adjustments during the process, and of course the appropriate experience and credentials in aseptic

compounding technique. See Almgren Decl. at 2-3.

       81.     Even minor deviations from the complex procedures for compounding

pentobarbital can result in a sub-potent drug. See Almgren Decl. at 4. The use of a sub-potent drug

increases the risk of severe pain and harm because it “would not have the pharmacological effect

as expected, potentially leading to the prisoner’s prolonged suffering as a result.” Id. at 7-8.

       82.     The 2019 Protocol lacks information explaining how the pentobarbital Defendants

intend to use for executions has been compounded or will be compounded. In particular, the 2019

Protocol lacks detail and contains no requirements to ensure that the pentobarbital is properly

compounded in accordance with applicable standards and best practices. It omits any discussion

of: the quality of the API; an appropriate formulation recipe; the procedures by which the drug has

been or will be compounded; the ingredients and their concentrations; the equipment used and how

that equipment is maintained and calibrated; or the contents of “compounding logs” that include

the criteria used to determine the beyond use date, a master work sheet containing storage

requirements, and documentation of performance of quality control procedures. See Almgren Decl.

at 4. Without that information, it is impossible to verify that the pentobarbital to be used in

executions has been properly compounded and is “safe to be used without causing unnecessary

suffering to the prisoner.” Id.; see also Van Norman Decl. at 8 & 41.

       83.     Proper compounding also involves standards for proper storage of drugs including

temperature, humidity, and sterile conditions. Storage conditions must be continually monitored

and documented. Improper storage, such as excessive temperature, excessive humidity, or unsterile




                                                 21
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 25 of 49




conditions, will cause drugs—the API powder or the compounded form—to be degraded,

contaminated, or damaged. This increases the “risk that the drugs could lose potency and thus the

drugs would not have the pharmacological effect as expected, potentially leading to the prisoner’s

prolonged suffering as a result.” Almgren Decl. at 7-8. The 2019 Protocol lacks detail and contains

no requirements to ensure that these critical storage requirements are satisfied and that sub-potent

and/or expired drugs are not used in executions.

       84.     Compounded drugs, including pentobarbital, are subject to standards for shelf-life

or “use by” dates, and the allowable length of time between compounding and administration. See

Almgren Decl. at 5. If administered after the “beyond use date,” the drug may be unstable or

unsterile and thus lose potency. The 2019 Protocol lacks detail and contains no requirements to

ensure that drugs past their “beyond use date” are not used in executions.

       85.     There are numerous documented instances of compounding pharmacies engaging

in dangerous conduct. Texas reportedly has purchased its supply of execution drugs from a

compounding pharmacy that the Texas State Board of Pharmacy had cited for forty-eight

violations over eight years, including “keeping out-of-date drugs in stock, using improper

procedures to prepare IV solutions, and inadequate cleaning of hands and gloves.” See McDaniel,

Inmates Said The Drug Burned As They Died. This Is How Texas Gets Its Execution Drugs.,

Buzzfeed News (Nov. 28, 2018), https://www.buzzfeednews.com/article/chrismcdaniel/inmates-

said-the-drug-burned-as-they-died-this-is-how-texas (“McDaniel Article”).         The company’s

license was on probation beginning in 2016 after the Texas State Board of Pharmacy found that it

had compounded the wrong drug for three children and forged quality control documents. The

next year, the same pharmacy was warned by the FDA about deficiencies in its practices for




                                                22
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 26 of 49




producing sterile drug products. At least five out of eleven people executed in Texas in 2018

alleged that the drug caused a burning feeling as they died. See McDaniel Article.

       86.     If Defendants carry out executions using compounded pentobarbital, there is a

substantial and foreseeable risk that the drugs will be handled improperly, contaminated, and

sub-potent, and thus a substantial and foreseeable risk that Mr. Vialva will suffer severe pain and

substantial harm during executions.

               4.      Issues with Intravenous (“IV”) Administration of Pentobarbital.

       87.     The 2019 Protocol provides that “[l]ethal substances shall be administered

intravenously.” 2019 Addendum, ¶ H. Setting an intravenous line is a delicate, complicated, and

invasive procedure that requires appropriate and extensive skill, experience, and training. Ensuring

that intravenous access is properly established, functioning, maintained, and monitored is essential

to ensure that lethal injection will effectively bring about death in a humane and constitutional

manner.

       88.     Proper establishment and maintenance of intravenous access throughout the

execution is necessary to ensure that drugs are properly and humanely administered to the prisoner.

       89.     Improper IV insertion may lead to infiltration (in which the drug is injected or

bursts into the surrounding tissue instead of the prisoner’s vein) or extravasation (leakage of the

drug into the surrounding tissue). See Van Norman Decl. at 36-37. Extravasation and infiltration

often cause “significant, excruciating pain for prisoners,” including “instant, excruciating pain that

patients liken to being set on fire.” Id. at 8 & 36. Injection of pentobarbital into an artery instead

of a vein may result in “instant arterial spasm, pain, excruciating local tissue destruction, and also

immediate ischemia (i.e., lack of oxygen, tissue damage and necrosis) in the area of the body

supplied by the artery.” Id. at 36. Infiltration, extravasation, and arterial injection “can result in




                                                 23
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 27 of 49




slow suffocation if only partial injection is achieved, and a lingering and extremely painful death,

and/or failure of the execution altogether.” Id. at 41.

        90.     The 2019 Protocol lacks sufficient detail and important requirements and

safeguards to ensure that intravenous access is properly established and maintained throughout the

execution.

                a.     The 2019 Protocol contains no criteria or requirements regarding the

manner in which the IV catheters shall be inserted into the prisoner (for example, whether to

establish central line access or perform a cut-down); whether there is an order of preferred access

sites; whether there is a time limit for establishing IV access; whether there is a limit on the number

of times the team can attempt IV access; and how disagreements among execution team members

are to be resolved.

                b.     The 2019 Protocol contains no requirements regarding the minimum

training, experience, or qualifications required for the person setting the IV.

                c.     The 2019 Protocol contains no requirements regarding the minimum

training, experience, or qualifications required for the person who is given the responsibility and

discretion to decide when efforts at inserting the IV catheters should be abandoned in favor of

some other constitutionally acceptable procedure, and the manner in which the condition of the

prisoner will be monitored to confirm that the IV lines are not inflicting severe and unnecessary

pain.

                d.     The 2019 Protocol contains no criteria or requirements regarding the

manner in which the prisoner will be monitored to ensure that he or she is anesthetized and

insensate during the entire execution process, or the qualifications and expertise required for the

person who will be responsible for such monitoring.




                                                  24
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 28 of 49




               e.      The 2019 Protocol contains no criteria or requirements regarding the

manner in which the IV tubing, three-way valve, saline solution, or other apparatus shall be

modified or repaired in the event it malfunctions during the execution process, the minimum

qualifications and expertise required of the person who shall have the discretion to decide to

attempt such action, and the criteria that shall be used in exercising this discretion.

               f.      The 2019 Protocol allows the training and experience of the execution team

member placing the IVs to change from one execution to the next, and contains no requirements

to ensure that the team member responsible for the critical task of determining the method of

venous access has sufficient and appropriate training, experience, and qualifications to undertake

the task or make that determination.

               g.      The 2019 Protocol does not require that the prisoner’s unique physical,

health, and medical conditions, including the viability or sufficiency of his or her veins, be taken

into consideration as part of the determination of the appropriate method of venous access.

       91.     The 2019 Protocol contains no requirement or provision ensuring access to counsel

once the execution reaches the stage of setting the IVs, effectively preventing condemned prisoners

from communicating to counsel any issues with the IV placement.

       92.     The 2019 Protocol also delegates critical decisions to personnel who lack and/or

are not required to have appropriate background, experience, and training. The 2019 Protocol

delegates to the BOP Director authority to determine the method of venous access for an execution

with no requirement that he or she have adequate medical knowledge, experience, background,

and training to make that critical medical decision. Although the 2019 Protocol allows the BOP

Director to designate another person to determine the method of venous access, such designee is




                                                  25
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 29 of 49




likewise not required to have adequate medical knowledge, experience, background, and training

to make that critical decision.

       93.     Finally, the 2019 Protocol indicates that the determination of the method of venous

access will be “(1) based on the training and experience of [the] personnel establishing the

intravenous access; (2) to comply with specific orders of federal courts; or (3) based upon a

recommendation from qualified personnel.” 2019 Addendum, ¶ H. However, the 2019 Protocol

does not require the personnel establishing the IV to have any minimum or particular “training [or]

experience,” and contains no limitation on who might be deemed to be “qualified personnel.”

Given that the 2019 Protocol does not require that qualified medical personnel perform IV

placement, there is no guarantee that any medical professionals will in fact be present to perform

this function at an execution.

       94.     That inadequate intravenous access presents a serious and avoidable risk of severe

pain and suffering is confirmed by the fact that lethal-injection executions have frequently been

plagued by difficulties with setting IVs that have caused serious harm to prisoners. The complaints

in two other actions pending in this district, Roane v. Gonzales, No. 1:05-cv-02337-TSC (D.D.C.

filed Dec. 6, 2005) (“Roane Compl.”), and Bourgeois v. United States Dep’t of Justice, No.

1:12-cv-00782-TSC (D.D.C. filed May 15, 2012) (“Bourgeois Compl.”), provide details on the

issues that have arisen. For example, kinked tubing and an improperly inserted IV needle caused

one prisoner “excruciating pain” and delayed his execution, Roane Compl. ¶ 45(c), while another

prisoner suffered a prolonged execution due to a clogged IV tube that could have been prevented

by “proper procedures taught in ‘IV 101,’” id. ¶ 45(f), and yet another prisoner “grimace[ed],”

“tried to mouth words,” and was not declared dead for 34 minutes as a result of a needle that

improperly injected chemicals into his soft tissue, rather than into his vein, Bourgeois Compl. ¶




                                                26
             Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 30 of 49




59(k). Furthermore, difficulties in locating veins suitable for lethal injection have resulted in

significant delays and other torment for prisoners awaiting execution. See Roane Compl. ¶ 46;

Bourgeois Compl. ¶ 60.

       95.      There have been several recent, significant examples of IV problems in lethal

injections. For example, at the well-publicized Clayton Lockett execution in 2014, the femoral line

was not placed correctly and Mr. Lockett regained consciousness before dying. In addition, in

Ohio (2017) and Alabama (2018), the execution teams tried unsuccessfully for an extended period

of time to set IVs in two very ill prisoners, Alva Campbell and Doyle Lee Hamm. Those two

executions were called off as a result.

       96.      The 2019 Protocol lacks detail and requirements to ensure intravenous access is

properly established, functioning, maintained, and monitored throughout the entire execution

process. Without those protections, the 2019 Protocol cannot be relied on to guarantee that

executions using lethal injection will effectively bring about death in a humane and constitutional

manner.

                5.     The 2019 Protocol Is Materially Incomplete.

       97.      As explained in detail above, although the 2019 Protocol provides some vague and

high-level information, it lacks sufficient detail regarding the planned implementation of

executions, including numerous factors that are necessary to ensure compliance with constitutional

requirements.

       98.      In addition to the deficiencies detailed above, the 2019 Protocol lacks sufficient

detail and important requirements and safeguards regarding numerous other factors that are

necessary to ensure lethal injection will effectively bring about death in a humane and

constitutional manner, including, but not limited to, the following:




                                                27
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 31 of 49




                a.     The 2019 Protocol does not require the presence of a doctor or anyone with

a medical license to be present at or oversee the executions.

                b.     The 2019 Protocol contains no criteria or requirements regarding the

minimum qualifications and expertise required of the person who is given the responsibility and

discretion to order the staff to divert from the established protocols if necessary to avoid inflicting

severe and unnecessary pain and suffering, and the criteria to be used in exercising this discretion.

                c.     The 2019 Protocol contains no criteria or requirements regarding the

minimum qualifications and expertise required of the person who is given the responsibility and

discretion to ensure that appropriate procedures are followed in response to unanticipated problems

or events arising during the execution, and the criteria that shall be used in exercising this

discretion.

                d.     The 2019 Protocol expressly blocks access to information about the

qualifications of personnel, stating that “any documentation establishing [the] qualifications” of

the personnel involved in the executions “shall be protected from disclosure to the fullest extent

permitted by law.” 2019 Addendum, ¶ B.

       99.      Moreover, the 2019 Protocol provides that “[t]hese procedures should be observed

and followed as written unless deviation or adjustment is required, as determined by the Director

of the BOP or the Warden.” BOP Execution Protocol at 1019. The 2019 Addendum similarly

provides as follows:

                The procedures utilized by the BOP to implement federal death
                sentences shall be as follows unless modified at the discretion of the
                Director or his/her designee, as necessary to (1) comply with
                specific judicial orders; (2) based on the recommendation of on-site
                medical personnel utilizing their clinical judgment; or (3) as may be
                required by other circumstances.




                                                  28
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 32 of 49




2019 Addendum, ¶ A. However, the 2019 Addendum does not contain any detail or requirements

concerning the “other circumstances” which allow for deviation from the stated execution

procedures.

       100.     The 2019 Protocol is materially incomplete and lacks sufficient detail,

requirements, and safeguards regarding the implementation of executions. Without those

protections, the 2019 Protocol cannot be relied on to guarantee that executions using lethal

injection will effectively bring about death in a humane and constitutional manner.

       D.       Alternatives Relating to Eighth Amendment Issues

       101.     The United States Supreme Court has held that in order to establish an Eighth

Amendment violation, “a prisoner must show a feasible and readily implemented alternative

method of execution that would significantly reduce a substantial risk of severe pain and that the

State has refused to adopt without a legitimate penological reason.” Bucklew v. Precythe, 139 S.

Ct. 1112, 1125 (2019).

       102.     Based on statutory authority and current and historical practices, upon information

and belief, the following alternative methods of execution are feasible and readily implemented

and available and would significantly reduce a substantial risk of severe pain which Defendants

have refused to adopt without a legitimate penological reason.

                a.     Execution by a single dose of FDA-approved pentobarbital, including

implementing the remedial measures and safeguards detailed below and adding a pre-dose of a

pain-relieving, anesthetic drug in a sufficiently large clinical dose. There are a wide variety of

well-known, accessible, and easily administered pain-relieving medications used in anesthetic

procedures. See Van Norman Decl. at 7, 18-19, 29-30. The opioid fentanyl is one option of a drug

that would substantially reduce the risk that the prisoner would remain sensate to experience pain,




                                                29
                Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 33 of 49




including the pain and suffering caused by pulmonary edema. The necessary remedial measures

and safeguards are as follows:

                  i. the selection of qualified, competent and vetted team members,
                  whose qualifications are disclosed;

                  ii. establishment of two patent, functioning peripheral IV lines and
                  assurance (a) that no central line will be placed unless it is
                  determined to be necessary following a vein assessment by a
                  qualified medical professional, and (b) central lines will be set only
                  by qualified and competent medical professionals; and

                  iii. the administration of pentobarbital in close proximity to the
                  prisoner, rather than remotely. Eliminating the need for extension
                  sets of IV tubing can significantly reduce the risks of leakage or
                  pinching of the tubing. Proximate administration would also ensure
                  adequate surveillance and monitoring of the IV, the catheter site, and
                  the prisoner. By eliminating the need for lengthy IV tubing,
                  proximate administration would greatly reduce the variation and risk
                  introduced by the increased contact, and subsequent resistance,
                  between the drug and the walls of the tubing. Any concern about
                  revealing the identity of personnel participating in the execution
                  process could be satisfactorily addressed by using a privacy screen.



                  b.     Execution by a single dose of compounded pentobarbital that complies with

all state and federal compounding requirements, and has been tested for purity and potency, with

records of testing, chain of custody, and compounding formula disclosed to prisoners and their

counsel, including a pre-dose of a pain-relieving, anesthetic drug in a sufficiently large clinical

dose, and implementing the remedial measures and safeguards set forth in paragraph 102(a)(i)-(iii)

above.

V.       EXHAUSTION OF ADMINISTRATIVE REMEDIES

         103.     Mr. Vialva has exhausted all available administrative remedies and believes

exhaustion is not necessary under the Prison Litigation Reform Act, 42 U.S.C. § 1997e (because




                                                   30
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 34 of 49




this suit does not challenge prison conditions, and because there are no available administrative

remedies that could address the challenged constitutional violations).

VI.    CLAIMS FOR RELIEF

                                              Count I

                    (Fifth Amendment Violation — Denial of Due Process)

       104.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

       105.     The Due Process Clause of the Fifth Amendment of the U.S. Constitution requires

notice and an opportunity to be heard before the deprivation of life, liberty, or property.

       106.     Being “deprived of life” unequivocally implicates a constitutionally protected

interest, U.S. Const. amend. V, and the U.S. Supreme Court has held that constitutionally protected

“liberty interests are implicated” when the government plans to “inflict[] appreciable physical

pain,” Ingraham v. Wright, 430 U.S. 651, 674 (1977).

       107.     Defendants, acting under color of federal law, have not disclosed sufficient

information or details regarding the development and drafting of the 2019 Protocol or the

procedures that will be utilized in carrying out Mr. Vialva’s execution pursuant the 2019 Protocol,

thereby preventing him from determining all aspects of the 2019 Protocol that violate provisions

of federal law or constitute cruel and unusual punishment, and from consulting medical experts

concerning those aspects, and preventing him from determining and seeking to remedy the ways

in which the 2019 Protocol presents an avoidable risk of pain and suffering during his execution.

       108.     In addition, the discretion given to the BOP Director under the 2019 Protocol to

change the implementation of death sentences means that Mr. Vialva will not have sufficient notice

and opportunity to challenge the manner of his execution.




                                                 31
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 35 of 49




       109.     Executing Mr. Vialva pursuant the 2019 Protocol would violate the Due Process

Clause of the Fifth Amendment of the U.S. Constitution because it would deprive him of his life

and liberty without providing sufficient notice and opportunity to be heard on the execution

procedures to be used.

                                             Count II

               (Eighth Amendment Violation — Cruel and Unusual Punishment)

       110.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

       111.     The Eighth Amendment of the U.S. Constitution forbids the Government, in

carrying out a death sentence, from inflicting pain beyond that necessary to end the condemned

prisoner’s life. See In re Kemmler, 136 U.S. 436, 447 (1890). “Punishments are cruel when they

involve torture or a lingering death . . . something more than the mere extinguishment of life.” Id.;

see also Baze v. Rees, 553 U.S. 35, 50 (2008) (execution violates the Eighth Amendment if it

presents a “substantial risk of serious harm”).

       112.     Defendants, acting under color of federal law, intend to execute Mr. Vialva in a

manner that is arbitrary, cruel, and/or unreliable, and which will inflict excruciating pain on Mr.

Vialva, or has a foreseeable and significant but completely avoidable and unnecessary risk of

causing such pain.

       113.     There are alternative methods of execution, as described above, that are “feasible,

readily implemented, and in fact [would] significantly reduce the substantial risk of severe pain.”

Baze, 553 U.S. at 52.

       114.     Because the 2019 Protocol poses a substantial risk of serious harm to Mr. Vialva,

it violates his constitutional right guaranteed by the Eighth Amendment of the U.S. Constitution

to be free from arbitrary, capricious, cruel, and unusual punishment.


                                                  32
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 36 of 49




                                             Count III

               (Eighth and Fifth Amendment Violation — Deliberate Indifference)

       115.      Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

       116.      The Eighth Amendment forbids “deliberate indifference” to “serious medical needs

of prisoners,” Estelle v. Gamble, 429 U.S. 97, 104 (1976), and to a substantial risk of serious harm

to a prisoner. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       117.      Substantive Due Process affords similar protections: “[A] physician who acts on

behalf of the State to provide needed medical attention to a person involuntarily in state custody

(in prison or elsewhere) and prevented from otherwise obtaining it, and who causes physical harm

to such a person by deliberate indifference, violates the [Constitution’s] protection against the

deprivation of liberty without due process.” West v. Atkins, 487 U.S. 42, 58 (1988) (Scalia, J.,

concurring).

       118.      The BOP undertakes to provide inmates with five major levels of medical care,

including emergency care and “medically necessary” care, which is defined as treatment “without

[which] care an inmate could not be maintained without significant risk of . . . [s]erious

deterioration leading to premature death[;] [s]ignificant reduction in the possibility of repair later

without present treatment[;] or [s]ignificant pain or discomfort which impairs the inmate’s

participation in activities of daily living.” U.S. Dep’t of Justice, Fed. Bureau of Prisons, Program

Statement No. 6031.04, § 7 (June 3, 2014).

       119.      The choice of a course of medical treatment may violate the Eighth Amendment

where it is “so blatantly inappropriate as to evidence intentional mistreatment likely to seriously

aggravate the prisoner’s condition.” Thomas v. Pate, 493 F.2d 151, 158 (7th Cir. 1974), vacated

and remanded on other grounds sub nom. Cannon v. Thomas, 419 U.S. 813 (1974).


                                                 33
                 Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 37 of 49




          120.     The Attorney General and the BOP Defendants are required to provide Mr. Vialva

with appropriate medical care until the moment of his death. Thus, the Eighth Amendment’s

proscription against “deliberate indifference” requires that they administer the death penalty

without the “unnecessary and wanton infliction of pain.” Gregg v. Georgia, 428 U.S. 153, 173

(1976).

          121.     The means chosen by the Attorney General and the BOP Defendants to execute Mr.

Vialva under the 2019 Protocol constitute deliberate indifference to a substantial risk of serious

harm to him. Mr. Vialva alleged feasible and readily implemented alternatives to the 2019 Protocol

that would substantially reduce the substantial harm to him.

          122.     The 2019 Protocol violates rights secured and guaranteed to Mr. Vialva by the Fifth

and Eighth Amendments of the U.S. Constitution.

                                               Count IV

                 (First, Fifth and Sixth Amendment Violations — Access to Counsel)

          123.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

          124.     Prisoners have a right under the First and Fifth Amendments of the U.S.

Constitution to access to the courts. See, e.g., Lewis v. Casey, 518 U.S. 343, 350-51 (1996); Wolff

v. McDonnell, 418 U.S. 539, 579 (1974).

          125.     Prisoners also have a right under the Sixth Amendment of the U.S. Constitution to

access to counsel at all “critical” stages of criminal proceedings. United States v. Wade, 388 U.S.

218, 227-28 (1967).

          126.     Prisoners have the right to access to counsel throughout the execution procedure,

including during an execution. See Harbison v. Bell, 556 U.S. 180, 194 (2009); In re Ohio




                                                   34
                Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 38 of 49




Execution Protocol Litig., No. 2:11-cv-1016, 2018 WL 6529145, at *4-5 (S.D. Ohio Dec. 12,

2018).

         127.     To assert an Eighth Amendment violation prior to or during an execution, Mr.

Vialva must be able to communicate that violation to his counsel, and counsel must be able to

access the courts on Mr. Vialva’s behalf. Abridgement of either prisoner-counsel communication

or counsel’s access to the courts violates Mr. Vialva’s constitutional right to access to counsel and

the courts.

         128.     The 2019 Protocol does not provide Mr. Vialva with access to counsel during an

execution. Therefore, under the 2019 Protocol, he will not be able to communicate with his counsel

prior to and during the execution and will not be able to communicate with counsel regarding any

problems, including constitutional violations.

         129.     In addition, the 2019 Protocol does not permit witnesses (including Mr. Vialva’s

attorneys or medical consultants) to view the setting of IVs, so there is no way to identify, object

to, challenge, or correct any issues with the IV-setting process, including constitutional violations.

         130.     The 2019 Protocol’s deprivation of access to counsel and the courts prior to and

during the execution violates Mr. Vialva’s rights under the First, Fifth, and Sixth Amendments.

                                              Count V

      (Violation of APA — Ultra Vires Agency Action Contrary to the FDPA and U.S.
                                      Constitution)

         131.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

         132.     The APA requires a reviewing court to set aside any agency action that is “not in

accordance with [the] law,” “in excess of statutory jurisdiction, authority, or limitations,” or

“contrary to constitutional right, power, privilege or immunity.” 5 U.S.C. § 706(2)(A)-(C).



                                                 35
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 39 of 49




       133.     The Take Care Clause of the U.S. Constitution imposes a duty on the Executive

Branch to “take Care that the Laws be faithfully executed.” U.S. Const., art. II, § 3. The Take Care

Clause forbids the Executive Branch from making acts of Congress unlawful by refusing to enforce

them as written. The Take Care Clause preserves the principles of separation of powers inherent

in the U.S. Constitution by preventing the Executive Branch from arrogating to itself the legislative

power to revoke or rewrite laws.

       134.     The 2019 Protocol violates Section 3596 of the FDPA. The 2019 Protocol does not

require executions to be “implement[ed] . . . in the manner prescribed by the law of the State in

which the sentence is imposed,” 18 U.S.C. § 3596(a), but, rather, purports to implement a protocol

that differs in material respects from Texas, the state where Mr. Vialva was sentenced. Upon

information and belief, Defendants will utilize the 2019 Protocol in any execution instead of the

manner deemed binding by the law of Texas.

       135.     The State of Texas provides for the imposition of the death penalty for specific

capital offenses. See Texas Code Criminal Procedure, Art. 37.071. Texas utilizes a protocol that

varies from the 2019 Addendum in several critical respects. See Exhibit 6, Texas Department of

Criminal Justice, Correctional Institutions Division, Execution Procedure, April 2019 (“2019

Texas Protocol”).

       136.     Texas requires that the “drug team” include at least one medically trained person

who “shall at least be certified or licensed as a certified medical assistant, phlebotomist, emergency

medical technician, paramedic, or military corpsman.” Exhibit 6 at § IV(A). The medically trained

person must possess a minimum of one year of professional experience before participating as part

of the drug team, have a current license, and fulfill continuing education “commensurate with

licensure.” Id. The drug team is responsible for retrieving all of the equipment and supplies




                                                 36
               Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 40 of 49




necessary to complete the lethal injection process, which includes a check of the expiration dates

of all equipment. Exhibit 6 at § V(B)(2)-(4). The medically trained person is responsible for

inserting the IV catheters into a “suitable vein of the condemned person.” Exhibit 6 at § VII(C).

If no suitable can be located in the prisoner’s arm, the medically trained personnel will select a

vein in another part of his or her body “but shall not use a ‘cut-down’ procedure to access a suitable

vein.” Id. The protocol requires the preparation of an initial dose of one syringe of normal saline

and 5 grams of pentobarbital in 100 millliters of solution. Exhibit 6 at § VI(B). A full second set

of saline and pentobarbital is prepared in the case of “unforseen events” that may include visible

signs of life after the initial dose of pentobarbital is administered. Exhibit 6 at § IV(C), (I), and

(J). These requirements are explicit and the protocol does not vest the Warden, the Death Row

Supervisor, or the drug team members with the discretion to deviate in response to circumstances.

        137.     The 2019 Protocol does not reference the FDPA, nor does it incorporate the

safeguards and requirements of the 2019 Texas Protocol. The unwarranted and unauthorized

decision of the DOJ and the BOP to act in derogation of the FDPA violates Mr. Vialva’s statutory

and constitutional rights.

        138.     In the alternative and assuming that there is a finding that Defendants have the

discretion to deviate from the 2019 Protocol in order to implement executions in the manner

prescribed by the laws of the States, Defendants have failed to provide notice of which State’s

procedures they will follow and what changes they will make to comply with the binding law of

that State.

        139.     The 2019 Protocol does not require “a United States marshal [to] supervise

implementation of the sentence” as required by 18 U.S.C. § 3596(a). Rather, the 2019 Protocol

purports to delegate that responsibility to the Director of the BOP. Upon information and belief,




                                                 37
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 41 of 49




the USMS had no meaningful role in the preparation of the 2019 Protocol and its role in federal

executions is limited to identifying impediments, such as pardons or stays, and then “giv[ing] the

approval to the Bureau of Prisons to carry out the execution.” Execution Protocol Cases Amd.

Compl. ¶ 147.

       140.     The 2019 Protocol illegally contravenes Congressional intent insofar as it purports

to prescribe the manner for execution of prisoners, including Mr. Vialva, who are sentenced to

death under the FDPA. The 2019 Protocol therefore constitutes ultra vires agency action because

the DOJ and the BOP lacked the authority under the FDPA to issue the 2019 Protocol, and also

violates the Take Care Clause of the Constitution and the principles of separation of powers.

       141.     Accordingly, the 2019 Protocol should be held unlawful and set aside pursuant the

APA, 5 U.S.C. § 706(2).

                                             Count VI

          (Violation of the APA — Violation of Notice-and-Comment Rulemaking)

       142.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

       143.     The APA requires a reviewing court to set aside any agency action taken “without

observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

       144.     The APA required the DOJ and the BOP to provide adequate advance notice of the

proposed 2019 Protocol, a full and fair opportunity for public comment, and an explanation of the

rule ultimately adopted. See 5 U.S.C. § 553(b), (c).

       145.     The DOJ and the BOP failed to provide advance notice or opportunity for the public

to comment on the 2019 Protocol prior to its promulgation, as well as an adequate explanation for

the protocol’s issuance. In issuing the 2019 Protocol in contravention of such procedural

requirements, the DOJ and the BOP violated the APA.


                                                38
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 42 of 49




       146.     The DOJ’s and the BOP’s violation of the APA caused harm to Mr. Vialva by

depriving him and the public of the right and opportunity to consider and address issues and

concerns with the 2019 Protocol, including, but not limited to, Defendants’ failure to provide

adequate notice of the procedures to which Mr. Vialva would be subjected; the protocol’s failure

to protect his right of access to counsel and the courts; and the risk of an unavoidably painful

execution—including the risk of cruel and unusual punishment under the Eighth Amendment—

on account of the properties of pentobarbital, the undefined and unrestricted procedures to be used

in executions, and/or the absence of sufficient safeguards.

       147.     Accordingly, the 2019 Protocol should be held unlawful and set aside pursuant 5

U.S.C. § 706(2).

                                             Count VII

                       (Unconstitutional Delegation of Legislative Power)

       148.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

       149.     Article I, Section 1 of the United States Constitution vests “[a]ll legislative Powers”

in Congress and bars the delegation of legislative power.

       150.     If it is determined that Section 3596, which directs that the U.S. Marshal “shall

supervise implementation of the sentence in the manner prescribed by the law of the State in which

the sentence is imposed,” authorizes the Attorney General to implement the sentence under a

federal protocol, then the statute has failed to provide “an intelligible principle to which the person

or body authorized . . . is directed to conform,” and thus constitutes “a forbidden delegation of

legislative power.” J.W. Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409 (1928); see also

18 U.S.C. § 3596(a).




                                                  39
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 43 of 49




                                            Count VIII

              (Violation of the APA — Arbitrary and Capricious Agency Action)

       151.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

       152.     The APA requires a reviewing court to set aside any agency action that is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

       153.     Agency action that is not the product of reasoned decision-making is arbitrary and

capricious. See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S.

29, 43 (1983). To satisfy the requirement of reasoned decision-making, an agency must “cogently

explain why it has exercised its discretion in a given manner.” Id. at 48.

       154.     An agency’s rule is also arbitrary and capricious when, among other circumstances,

the agency has “entirely failed to consider an important aspect of the problem.” State Farm, 463

U.S. at 43.

       155.     Neither the DOJ nor the BOP provided any explanation for the basis or reasons for

the decision to adopt the 2019 Protocol or the procedures contained therein. In particular, neither

the DOJ nor the BOP has adequately considered or provided any explanation or justification for

their planned use of pentobarbital as an execution drug, their failure to comply with applicable

laws, including the CSA and FDCA, or the absence of necessary safeguards to protect against the

significant risk of pain and suffering that the use of pentobarbital will cause to Mr. Vialva,

including the risk of acute pulmonary edema and the harm caused by the use of sub-potent or

improperly compounded drugs.

       156.     The adoption of the 2019 Protocol was not the product of reasoned decision-making

and entirely failed to consider important aspects of the problem, and is thus arbitrary and

capricious, in violation of the APA.


                                                 40
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 44 of 49




       157.     The DOJ’s and the BOP’s violation of the APA caused harm to Mr. Vialva by

depriving him of the right and opportunity to consider and address issues and concerns with the

2019 Protocol, including, but not limited to, Defendants’ failure to provide adequate notice of the

procedures to which he would be subjected; the protocol’s failure to protect his right of access to

counsel and the courts; and the risk of an unavoidably painful execution, including the risk of cruel

and unusual punishment under the Eighth Amendment on account of the properties of

pentobarbital, the undefined and unrestricted procedures to be used in executions, and/or the

absence of sufficient safeguards.

       158.     Accordingly, the 2019 Protocol should be held unlawful and set aside pursuant 5

U.S.C. § 706(2).

                                             Count IX

    (Violation of the APA — Arbitrary and Capricious Failure to Exercise Enforcement
                               Authority Under the CSA)

       159.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of the Complaint as if set forth in full below.

       160.     The CSA makes it unlawful to “dispense” any “controlled substance,” 21 U.S.C. §

841(a)(1), except pursuant a valid prescription “issued for a legitimate medical purpose” by a

practitioner who is “acting in the usual course of professional practice” and registered pursuant the

statute. 21 U.S.C. §§ 802(21), 829(e)(2).

       161.     Regulations promulgated by the DEA provide that every person who “dispenses” a

“controlled substance” is required to obtain a registration. 21 C.F.R. § 1301.11. The regulations

also provide that the DEA Administrator “shall deny” an application for registration unless the

issuance of a registration is “required” under the CSA. 21 C.F.R. § 1301.35.

       162.     Pentobarbital is a Schedule II controlled substance. 21 C.F.R. § 1308.12(e)(3).



                                                 41
                 Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 45 of 49




          163.     The 2019 Protocol violates the CSA because it requires the dispensing and

administration of pentobarbital without a valid prescription, for use that is not a legitimate medical

purpose, and by persons who are not acting in the course of professional practice and/or lack a

valid registration.

          164.     Defendant Shea has arbitrarily and capriciously failed to exercise his authority to

enforce the CSA by not requiring the persons who will dispense the pentobarbital to apply for a

registration, and will continue to act arbitrarily and capriciously by permitting them to dispense

the pentobarbital without obtaining such registration or without obtaining a valid medical

prescription.

          165.     Such arbitrary and capricious action violates the APA.

          166.     This violation of the APA causes harm to Mr. Vialva because, as alleged above, an

execution under the 2019 Protocol—with the use of pentobarbital in violation of the CSA—has

the substantial probability of resulting in cruel and unusual punishment due to the properties of

pentobarbital.

          167.     Accordingly, the 2019 Protocol should be held unlawful and set aside pursuant 5

U.S.C. § 706(2)(A).

                                                Count X

    (Violation of the APA — Arbitrary and Capricious Failure to Exercise Enforcement
                              Authority Under the FDCA)

          168.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of this Complaint as if set forth in full below.

          169.     The FDCA’s “core” legislative purpose is to ensure that a drug is “‘safe’ and

‘effective’ for its intended use.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133

(2000).



                                                   42
                 Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 46 of 49




          170.     The FDCA conditions dispensing of FDA-approved drugs such as pentobarbital

upon either (a) “a written prescription of a practitioner licensed by law to administer such drug,”

or (b) “an oral prescription of such practitioner which is reduced promptly to writing and filed by

the pharmacist.” 21 U.S.C. § 353(b)(1).

          171.     Under the FDCA, the proposed dispensing and administration of compounded

pentobarbital requires a valid medical prescription reflecting a medical practitioner’s order that “a

compounded product is necessary for the identified patient.” 21 U.S.C. § 353a(a).

          172.     Upon information and belief, Defendants have not obtained medical prescriptions

to use either FDA-approved or compounded pentobarbital in connection with execution of Mr.

Vialva.

          173.     The 2019 Protocol violates the FDCA by allowing the dispensing, administration,

and use of pentobarbital and/or compounded pentobarbital without a valid medical prescription.

See 21 U.S.C. §§ 353(b)(1), 353a(a), 353a(b)(1)(D), 353a(b)(2), 353b(a)(5), and 353b(d)(2).

          174.     Defendant Hahn has acted in an arbitrary and capricious manner by failing to

exercise his authority to enforce the FDCA by not requiring the persons who will dispense the

pentobarbital to have a valid registration. Defendant Hahn will continue to act arbitrarily and

capriciously by permitting these persons to dispense the pentobarbital without a proper registration

and without obtaining a valid medical prescription.

          175.     Such arbitrary and capricious action violates the APA.

          176.     This violation of the APA causes harm to Mr. Vialva because, as alleged above, an

execution under the 2019 Protocol—with the use of pentobarbital in violation of the FDCA—has

the substantial probability of resulting in cruel and unusual punishment due to the properties of

pentobarbital.




                                                   43
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 47 of 49




       177.     Accordingly, the 2019 Protocol should be held unlawful and set aside pursuant 5

U.S.C. § 706(2)(A).

                                             Count XI

  (Violation of the APA – Agency Action that is Contrary to Law Because It Violates the
                                   FDCA and CSA)

       178.     Mr. Vialva realleges and incorporates herein by reference all of the preceding

paragraphs of this Complaint as if set forth in full below.

       179.     Under the APA, a reviewing court must set aside any agency action that is “not in

accordance with [the] law,” or is “in excess of statutory jurisdiction, authority, or limitations.” 5

U.S.C. § 706(2)(A) and (C).

       180.     As explained above, the 2019 Protocol violates both the CSA and the FDCA.

       181.     The APA provides a private right of action when, as here, an agency’s action is “not

in accordance with [the] law,” 5 U.S.C. § 706(2)(A), and regardless of whether those two

underlying statutes provide a right of action by themselves. See Chrysler Corp. v. Brown, 441 U.S.

281, 317-18 (1979).

       182.     Defendants’ violations of the federal drug laws will cause injury to Mr. Vialva by

circumventing the statutory purposes of the CSA and FDCA to ensure that all drugs, including

those used to carry out an execution, are safe and effective and dispensed and administered

properly. See FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000). “[I]gnoring

those safeguards, as Plaintiffs allege Defendants intend to do, places Plaintiffs at risk.” Ringo v.

Lombardi, 706 F. Supp. 2d 952, 958 (W.D. Mo. 2010); see also id. at 962; Beaty v. FDA, 853 F.

Supp. 2d 30, 42-43 (D.D.C. 2012) (explaining that importation of a misbranded execution drug

implicates the FDCA’s statutory purposes, including the need to ensure that a drug is safe and

effective: “Even when in the correct hands, prisoners on death row have an unnecessary risk that



                                                 44
              Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 48 of 49




they will not be anesthetized properly prior to execution.”), aff’d in part, vacated in part sub nom.

Cook v. FDA, 733 F.3d 1 (D.C. Cir. 2013).

       183.     Accordingly, the 2019 Protocol should be held unlawful and set aside pursuant 5

U.S.C. § 706(2).

VII.   PRAYER FOR RELIEF

       WHEREFORE, in order to prevent the violations of Mr. Vialva’s rights under the First,

Fifth, Sixth, and Eighth Amendments of the U.S. Constitution, and the violations of the APA, the

FDPA, the FDCA, and CSA alleged above, Mr. Vialva respectfully requests that the Court enter a

judgment:

                a.     declaring that the Defendants’ actions, practices, customs, and policies with

regard to their means, methods, procedures, and customs regarding executions, and specifically

the 2019 Protocol, are illegal and violate the First, Fifth, Sixth and Eighth Amendments of the U.S.

Constitution, the APA, the FDPA, the FDCA, and the CSA;

                b.     vacating the 2019 Protocol and enjoining Defendants and all persons acting

on their behalf from using the 2019 Protocol, or any revised protocol that violates Mr. Vialva’s

rights and the law, for the same reasons challenged above; and

                c.     granting such further relief as the Court deems just and proper.




                                                 45
Case 1:20-cv-01693 Document 1 Filed 06/22/20 Page 49 of 49




                    Respectfully submitted,

                    /s/ Susan M. Otto
                    SUSAN M. OTTO
                    Okla. Bar #6818 (Pro hac application forthcoming)
                    Federal Public Defender Western District of Oklahoma
                    215 Dean A. McGee Avenue, Suite 109
                    Oklahoma City, OK 73102
                    Telephone (405) 609-5930 Facsimile (405) 609-5932
                    Electronic Mail for Service: Susan_Otto@fd.org


                    Michael F. Williams, P.C.
                    KIRKLAND & ELLIS LLP
                    1301 Pennsylvania Avenue, NW
                    Washington, DC 20005
                    Telephone (202) 389-5123 Facsimile (202) 389-5200
                    Electronic Mail for Service: mwilliams@kirkland.com




                            46
